The following dissenting opinion was drawn by
Tapley, J.
I do not concur in the opinion sustained by the majority. It seems to me that ‘ misconduct in office’ means official misconduct. That for all misconduct of the individual which is not official, he must be held, as others are, amenable to the laws provided for the punishment of such offenses as he is found guilty of.
Such a certificate as was given in this case the defendant was not required by law to give. It had no legal significance as such, or legal force beyond that given by any individual. The appending to the certificate words showing he was register of deeds at the time, did not change the fact that it was the certificate of one not required by law to give such, and did not make it an official act.
Another view of the case, to my mind important and not controverted or denied in the opinion, has been presented in defense, *77and that is, that there was in fact no valid attachment or incumbrance existing upon the premises.
I think it cannot well be said the legislature designed to punish, by removal from office, a person who shall state truly an existing fact. It seems to me such an act is not ‘ misconduct in office,’ whether this phrase be limited to official misconduct, or be extended beyond it.